DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
4.	The applicant has argued that Nesbitt U.S. 2007/0093811 (herein referred to as “Nesbitt”) fails to disclose or suggest a flat proximal end of the surgical blade.  However, the examiner points back to Nesbit, Fig. 1, ref num 100, 102, and 106.  As shown, the blade has a fatter portion/wider diameter/width at the distal end of the blade, and towards the back of the blade, i.e. the proximal portion, while the blade is still flat, there is a portion of it that tapers from the distal end that makes it have a smaller diameter/width.  The cylindrical portion, ref nums 103 and 107, are not referenced at all the previous office action, therefore are not considered in the rejection. Therefore, Nesbitt does ready on the previous claim language. 

6.	Regarding the amendment to claim 11, it is presently recited “a opening”, where previously it was recited “a slot”.  Slot and opening are synonymous structures, and therefore the previous rejection still stands.

Drawings
7.	The drawings were received on 11/29/2021.  These drawings are acceptable.  Therefore, the previous objections to the drawings has been withdrawn.


Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Canady WO 2015/164676 (herein referred to as “Canady ‘676”) and in view of .
6.	Regarding Claims 1 and 11, Canady ‘676 teaches an attachment for an electrosurgical hand piece of a gas-assisted electrosurgical device comprising:
	An elongated housing (Figs. 4A-4b, ref num 400), said housing comprising:
		An elongated body (ref num 400) having a channel within it (Figs. 4F-G, display a channel within the body)
		A proximal portion having a plurality of arms extending therefrom (Fig. 4A, ref num 432) with each of the said plurality of arms having an outward extending flange for securing said attachment to an electrosurgical hand piece (ref num 432, para 00148 “elongated portion 430 having a plurality of engagement tines 432”; this engaged ref num 400 to ref nums 500 & 600, the spacer and collet respectively, which then connects to ref num 700, the hand piece, see Figs. 1G and 3D); 
	An electrosurgical blade (ref num 370 “electrode” extends through tube 340, para 00147) comprising:
		A conductive member (ref num 370 “electrode”) being elongated (see Fig. 3D), 
	A conductive connector for connecting said conductive member to a conductor in an electrosurgical hand piece (ref num 720, para 0151, has grooves and ridges to connect to the rest of the device) wherein said connector comprises:
		A connector body (ref num 720 contains a body, Fig. 7A)
		A channel within the connector body (see Fig. 7C, there is a channel with the body)

	Canady ‘676 fails to teach that the conductive member comprises a flat distal portion and flat proximal end portion, said flat distal portion having a width greater than a width of said flat proximal end portion, the width of said distal portion being at least three times a thickness of the distal portion and a coating on at least a portion of said conductive member.
	However, Nesbitt teaches the conductive member (ref num 100, para 0044, Fig. 1) comprises a flat distal and flat proximal portion (see Fig. 1, ref num 106, 102), wherein said flat distal portion having a width greater than a width of said flat proximal end portion (see Fig. 1) and a coating on at least a portion of said conductive member (para 0044 “coating of epoxy modified rigid silicone powder is applied to an electrosurgical device such as an electrosurgical instrument, blade or knife, 100”).  The coating is there in order to minimize buildup of tissue on the blade, so that it may cut and coagulate the target tissue properly (para 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 in order to include the coating as taught by Nesbitt in order to prevent tissue buildup on the device.
	Long teaches the width of the distal portion of the conductive member being at least three times a thickness of the distal portion (para 0044, “the conductive sheath may have…a width or diameter of 0.5 mm to 1 mm, and a thickness of 0.5 mm to 1 

10.	Regarding Claim 4, Canady ‘676 teaches distal portion of said conductive member has a rounded tip (ref num 370, Fig. 2A).

11.	Regarding Claim 5, Canady ‘676 teaches a support member within said channel in said housing body for supporting said conductive member within said housing (para 00151, ref nums 743, 745, 747 “support elements” that reside within the channel, Fig. 7A-7D).

12.	Regarding Claim 6, Canady ‘676 teaches a connector for connecting said attachment member to electrosurgical hand piece (ref num 600, Fig. 2A, para 00150).

13.	Regarding Claim 9, Canady ‘676 teaches said channel in said connector body runs along a central axis of conductor body (see Fig. 7A-7C and 7F, see the channel runs central).

14.	Claims 2-3, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Canady ‘676, Nesbitt, and Long, and in view of Chawla U.S. 2016/0095644 (herein referred to as “Chawla”).
15.	Regarding Claim 2, Canady ‘676 fails to teach said conductive member comprises one of stainless steel and tungsten.
	However, Chawla teaches said conductive member comprises one of stainless steel and tungsten (para 0052). Tungsten and stainless steel are known to have conductive properties, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 and included that the conductive member be made out of conductive materials, such as stainless steel and tungsten as taught by Chawla.

16.	Regarding Claim 3, Canady ‘676 fails to teach a ceramic tip at the distal end of said housing, wherein said ceramic tip surrounds part of said distal portion of said conductive member and said ceramic tip has a proximal portion within said channel in said housing and a distal portion extending out of said channel in said housing.
	However, Chawla teaches a ceramic tip at the distal end of said housing (Fig. 5D, ref num 520), wherein said ceramic tip surrounds part of said distal portion of said conductive member and said ceramic tip has a proximal portion within said channel in said housing and a distal portion extending out of said channel in said housing (see Fig. 5D, ref num 700, 520, and channel in which wire 720 resides).  The ceramic material at the tip serves as an insulator in order to prevent overheating of the device (para 0012).  

17.	Regarding Claim 7, Canady ‘676 fails to teach connector body has a flat side for aligning said connector with said housing.
	However, Chawla teaches the connector body has a flat side (para 0054 “connector may generally be cylindrical in shape but may have a flat portion.  This allows the electrode to be aligned within the housing.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 and had a flat portion for alignment.

18.	Regarding Claim 8, Canady ‘676 teaches said connector body is cylindrical in form (Fig. 7A, ref num 720).
Canady ‘676 fails to teach the slot for receiving said proximal end of said conductive member is off center in said cylindrical connector body.
However, Chawla teaches the slot for receiving said proximal end of said conductive member is off center in said cylindrical connector body (fig. 7B).  This extends adjacent the opening in which gas flows through and down the channel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 to include the slot being offset as a mere rearrangement of parts is an obvious modification (see MPEP 2144.04.VI).

19.	Regarding Claim 10, Canady ‘676 fails to teach said width of said distal portion of said conductive member is parallel to said flat side of said connector.
Chawla teaches the connector body has a flat side (para 0054 “connector may generally be cylindrical in shape but may have a flat portion.  Therefore, you could take the connector at any point that is flat and have the width be parallel to the conductive member as taught by Canady ‘676.  This allows the electrode to be aligned within the housing.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 and had a flat portion for alignment.

Double Patenting
20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 14/876,358.  Although, the claims at issue are not identical, they are not patentably distinct from each other because the reference applicant and the instant application recite the same basic structure with a permutation of similar elements through and are all deemed obvious variants.  For example, Claim 1 of the present application includes a housing assembly compared to the reference application Claim 1 which recites a probe assembly, which could be used interchangeably. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794